Title: From George Washington to John Joseph De Barth, 30 April 1793
From: Washington, George
To: Barth, John Joseph de



Sir,
Philadelphia April 30th 1793.

As there appears no prospect of your making the stipulated payments for the lands which you agreed to purchase from me, lying on the Kanawas &c. and the object of my disposing of them being thereby defeated—I think it would be best that the bargain should be cancelled (as you expressed to Mr Lear a readiness to do it if required by me); for it would be an unpleasant thing for me to pursue rigorous measures to obtain payment of the Bonds.
If you think fit to comply with this proposal Mr Lear will deliver to you your several Bonds &c. upon receiving the writings &c. relative to that bargain, that it may be completely cancelled. I am Sir Your Obedt Servt

Go: Washington

